UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00066 American Balanced Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of principal executive offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: June 30, 2007 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® American Balanced Fund [photo of a row of trees - a greehouse in the background] Semi-annual report for the six months ended June 30, 2007 American Balanced Fund® seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Figures shown are past results for Class A shares and are not predictive of results in future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Fund results shown, unless otherwise indicated, are at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2007: Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge +9.04% +8.09% +8.35% The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.61%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on pages 22 to 25 for details. The fund’s 30-day yield for Class A shares as of July 31, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 2.60% (2.57% without the fee waiver). The fund’s distribution rate for Class A shares as of that date was 2.36%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 3. The return of principal for the bond holdings in American Balanced Fund is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Fellow shareholders: [photo of a row of trees - a greehouse in the background] In the first half of 2007, markets were affected by volatile oil prices, merger activity and concerns about credit quality. In this environment, common stocks had respectable returns while bonds were fighting the headwind of rising long-term interest rates. American Balanced Fund produced a total return of 5.8% for the six-month period ended June 30, slightly better than the 5.7% total return of the Lipper Balanced Funds Index. Stocks, as measured by Standard & Poor’s 500 Composite Index, had a total return of 7.0%. Bonds, as measured by the Lehman Brothers Aggregate Bond Index, provided a total return of 1.0%. The latter two indexes are unmanaged. The economy slowed considerably in the first quarter as real gross domestic product rose at an annual rate of only 0.6%. However, economic activity picked up again in the second quarter, resulting in relatively normal growth for the six-month period as a whole. The Federal Reserve kept the federal funds rate steady at 5.25%, where it has been since June 2006. The price of oil remained high and volatile. It started the period at $61, dropped sharply in the first quarter and then rose to more than $70 at the end of the first half. Concern about credit quality in the mortgage area has had a depressing impact on both housing activity and housing prices. We are impressed by the continued strength in corporate profitability. Profit margins remain at or near record levels, and corporations are accumulating large amounts of cash. This has resulted in stock repurchases, dividend increases and greater merger activity. While stocks have reacted quite favorably to this environment, we have some concern about the sustainability of the high level of profits currently being reported. Our results were favorably impacted by our holdings in the oil industry. These stocks generally track the commodity price quite closely, and this continued to be true. Schlumberger, Royal Dutch Shell and Chevron experienced considerable appreciation during the period. Information technology, our largest sector in the fund, also did quite well, with stocks such as Nokia and EMC having especially good first halves. In contrast, our holdings in the financial area were generally disappointing, as the combination of higher interest rates and weakening credit quality took their toll. Bank of America, Freddie Mac and Wachovia were among our weaker stocks. We made very few major changes in the position of the equity portfolio in the first half. Reflecting some of the concerns discussed above, we reduced our exposure to the financial sector from 10.4% at the beginning of the period to 8.8% at the end. These proceeds were reinvested in the industrial sector, where our position rose from 7.7% to 9.5%. As noted, rising intermediate- and long-term interest rates caused our bond returns to be only slightly positive. Corporate bonds did a bit better than the rest of the fixed-income portfolio. At the end of the first half, 44% of the fund’s fixed-income portfolio was invested in mortgage- and asset-backed securities, 31% was invested in corporate bonds and 25% was invested in government securities. It is American Balanced Fund’s policy to have between 50% and 75% invested in common stocks at all times. The percentage will vary based on our judgment of the relative attractiveness of equities, bonds and cash. As of June 30, the fund had 65% in stocks, 28% in bonds and 7% in cash. This is virtually unchanged from our position at the beginning of the year. We welcome our new shareholders and thank our long-term investors for their confidence in American Balanced Fund. Cordially, /s/ Robert G. O’Donnell /s/ Gregory D. Johnson Robert G. O’Donnell Gregory D. Johnson Vice Chairman of the Board President and Principal Executive Officer July 26, 2007 For current information about the fund, visit americanfunds.com. Other share class results Class B, Class C, Class F and Class 529 Figures shown are past results and are not predictive of results in future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended Life June 30, 2007: 1 year 5 years of class Class B shares — first sold 3/15/00 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase +9.84 % +8.26 % +9.18 % Not reflecting CDSC +14.84 % +8.55 % +9.18 % Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase +13.80 % +8.49 % +7.22 % Not reflecting CDSC +14.80 % +8.49 % +7.22 % Class F shares* — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm +15.73 % +9.35 % +8.06 % Class 529-A shares†— first sold 2/15/02 Reflecting 5.75% maximum sales charge +8.99 % +8.03 % +7.03 % Not reflecting maximum sales charge +15.65 % +9.32 % +8.22 % Class 529-B shares†— first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase +9.69 % +8.09 % +7.16 % Not reflecting CDSC +14.69 % +8.39 % +7.30 % Class 529-C shares†— first sold 2/19/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase +13.69 % +8.40 % +7.58 % Not reflecting CDSC +14.69 % +8.40 % +7.58 % Class 529-E shares*†— first sold 3/5/02 +15.33 % +8.95 % +7.36 % Class 529-F shares*†— first sold 9/17/02 Not reflecting annual asset-based fee charged by sponsoring firm +15.90 % — +11.31 % *These shares are sold without any initial or contingent deferred sales charge. †Results shown do not reflect the $10 initial account setup fee and an annual $10 account maintenance fee. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 22 to 25 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, please refer to the fund’s prospectus. Summary investment portfolio, June 30, 2007 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.For details on how to obtain a complete schedule of portfolio holdings, please see the inside back cover. unaudited [pie chart] Investment mix by security type (percent of net assets) Common stocks 65 % Fixed-income securities 28 % Short-term securities & other assets less liabilities 7 % [end pie chart] Market Percent value of net Common stocks- 64.81% Shares (000 ) assets Information technology- 13.19% Microsoft Corp. 41,000,000 $ 1,208,270 2.02 % International Business Machines Corp. 10,800,000 1,136,700 1.90 Nokia Corp. (ADR) 32,875,000 924,116 1.54 Cisco Systems, Inc. (1) 24,070,000 670,350 1.12 Oracle Corp. (1) 32,200,000 634,662 1.06 Intel Corp. 20,500,000 487,080 .81 Motorola, Inc. 23,430,000 414,711 .69 Google Inc., Class A (1) 710,000 371,600 .62 Hewlett-Packard Co. 7,800,000 348,036 .58 Other securities 1,707,722 2.85 7,903,247 13.19 Industrials- 9.54% General Electric Co. 29,400,000 1,125,432 1.88 Northrop Grumman Corp. 8,735,000 680,194 1.13 Caterpillar Inc. 7,500,000 587,250 .98 United Parcel Service, Inc., Class B 6,700,000 489,100 .82 Deere & Co. 3,848,750 464,698 .78 Tyco International Ltd. 11,440,000 386,558 .65 Other securities 1,986,362 3.30 5,719,594 9.54 Financials- 8.81% Berkshire Hathaway Inc., Class A (1) 7,590 830,915 1.39 Fannie Mae 11,000,000 718,630 1.20 Citigroup Inc. 12,500,000 641,125 1.07 Wells Fargo & Co. 17,620,000 619,695 1.03 American International Group, Inc. 6,550,000 458,697 .76 Washington Mutual, Inc. 9,500,000 405,080 .68 Bank of America Corp. 5,200,000 254,228 .42 Freddie Mac 3,000,000 182,100 .30 Other securities 1,172,287 1.96 5,282,757 8.81 Health care- 7.04% Eli Lilly and Co. 12,002,000 670,672 1.12 Abbott Laboratories 8,500,000 455,175 .76 Medtronic, Inc. 8,500,000 440,810 .74 Merck & Co., Inc. 8,500,000 423,300 .71 Johnson & Johnson 6,450,000 397,449 .66 Other securities 1,832,690 3.05 4,220,096 7.04 Energy- 6.78% Chevron Corp. 11,100,000 935,064 1.56 ConocoPhillips 11,000,000 863,500 1.44 Exxon Mobil Corp. 5,800,000 486,504 .81 Schlumberger Ltd. 5,700,000 484,158 .81 Royal Dutch Shell PLC, Class A (ADR) 5,762,500 467,915 .78 Other securities 826,374 1.38 4,063,515 6.78 Consumer staples- 5.65% Wal-Mart Stores, Inc. 16,950,000 815,465 1.36 Altria Group, Inc. 11,550,000 810,117 1.35 Coca-Cola Co. 15,250,000 797,728 1.33 Other securities 961,897 1.61 3,385,207 5.65 Consumer discretionary- 5.28% Target Corp. 10,850,000 690,060 1.15 Time Warner Inc. 21,800,000 458,672 .76 Lowe's Companies, Inc. 14,200,000 435,798 .73 Other securities 1,579,476 2.64 3,164,006 5.28 Materials- 3.38% E.I. du Pont de Nemours and Co. 8,500,000 432,140 .72 Alcoa Inc. 10,648,200 431,571 .72 International Paper Co. 9,500,000 370,975 .62 Weyerhaeuser Co. 4,590,000 362,289 .61 Other securities 427,073 .71 2,024,048 3.38 Telecommunication services- 3.18% AT&T Inc. 16,237,500 673,856 1.12 Vodafone Group PLC (2) 160,062,500 538,146 .90 Sprint Nextel Corp., Series 1 18,500,000 383,135 .64 Other securities 308,775 .52 1,903,912 3.18 Utilities-0.48% Other securities 287,040 .48 Miscellaneous-1.48% Other common stocks in initial period of acquisition 883,568 1.48 Total common stocks (cost: $29,477,762,000) 38,836,990 64.81 Preferred stocks- 0.42% Financials- 0.38% Fannie Mae: Series O, 7.495% (3) 150,000 7,814 .01 Series E, 5.10% 108,000 4,700 .01 Other securities 216,235 .36 228,749 .38 U.S. government agency securities - 0.02% Other securities 9,884 .02 Miscellaneous-0.02% Other preferred stocks in initial period of acquisition 9,465 .02 Total preferred stocks (cost: $244,216,000) 248,098 .42 Market Percent value of net Convertible securities- 0.01% Shares (000 ) assets Other- 0.01% Fannie Mae, Series 2004-1, 5.375% convertible preferred 36 3,573 .00 Other securities 3,652 .01 Total convertible securities (cost: $8,374,000) 7,225 .01 Principal Market Percent amount value of net Bonds & notes- 28.29% (000 ) (000 ) assets Mortgage-backed obligations (4) - 10.58% Fannie Mae 0%-11.891% 2010-2042 (5) $ 1,359,266 1,331,296 2.22 Freddie Mac: 6.00% 2037 547,445 541,500 0%-10.00% 2008-2037 (5) 526,938 501,859 1.74 Other securities 3,967,251 6.62 6,341,906 10.58 U.S. government & government agency bonds & notes- 7.02% U.S. Treasury: 3.875% 2009 (6) 377,922 383,975 4.50% 2011 379,966 373,613 4.25% 2013 794,875 767,547 0.875%-10.375% 2007-2036 (6) 1,600,859 1,753,300 5.47 Fannie Mae 5.25%-6.25% 2011-2029 369,625 381,380 .64 Freddie Mac: 5.75% 2010 € 3,000 4,187 .22 4.125%-5.75% 2008-2011 $ 129,575 129,386 Other securities 412,418 .69 4,205,806 7.02 Financials- 4.01% Washington Mutual Preferred Funding I Ltd., Series A-1, 6.534% (undated) (3) (5) 129,100 125,033 Washington Mutual, Inc. 5.00%-5.76% 2010-2017 (5) 81,000 78,989 Washington Mutual Preferred Funding III Ltd. 6.895% (undated) (3) (5) 30,900 30,505 Washington Mutual Bank, FA, Series 16, 5.125% 2015 17,500 16,524 Washington Mutual Bank 5.78% 2013 (5) 5,000 5,007 .43 International Lease Finance Corp. 5.00%-5.875% 2010-2014 60,600 60,131 American General Finance Corp. 4.875%-5.85% 2011-2015 (5) 37,500 37,002 American International Group, Inc., Series A-1, 6.25% 2087 (5) 30,200 28,648 ILFC E-Capital Trust II 6.25% 2065 (3) (5) 17,930 17,516 AIG SunAmerica Global Financing VII 5.85% 2008 (3) 7,750 7,784 .25 BankAmerica Capital III, BankAmerica Corp., Series 3, 5.926% 2027 (5) 22,500 21,927 Bank of America Corp. 6.10% 2017 15,000 15,198 MBNA Global Capital Funding, Series B, 6.156% 2027 (5) 18,000 17,989 .09 Citigroup Inc. 4.125%-5.125% 2010-2011 35,000 34,239 .06 Wells Fargo & Co. 4.125% 2008 5,000 4,953 .01 Other securities 1,901,845 3.17 2,403,290 4.01 Asset-backed obligations- 1.75% Other securities 1,048,117 1.75 Telecommunication services- 1.20% SBC Communications Inc. 4.125%-6.45% 2009-2034 173,420 170,178 BellSouth Corp. 4.75%-6.55% 2012-2034 67,105 65,249 AT&T Wireless Services, Inc. 7.875%-8.125% 2011-2012 57,400 62,877 BellSouth Capital Funding Corp. 7.875% 2030 51,500 58,308 .59 Other securities 365,276 .61 721,888 1.20 Consumer discretionary- 1.19% Other securities 711,065 1.19 Industrials- 0.68% General Electric Capital Corp. 5.626%-5.736% 2018-2026 (5) 60,000 60,250 General Electric Co. 5.00% 2013 23,000 22,326 .14 Other securities 324,531 .54 407,107 .68 Other - 1.86% Cisco Systems, Inc. 5.25% 2011 29,500 29,347 .05 Oracle Corp. 5.00% 2011 15,000 14,796 .02 Other securities 1,070,701 1.79 1,114,844 1.86 Total bonds & notes (cost: $17,185,921,000) 16,954,023 28.29 Short-term securities- 7.30% Bank of America Corp. 5.185%-5.25% due 7/13-10/10/2007(7) $ 419,000 415,266 .69 Clipper Receivables Co., LLC 5.23%-5.25% due 7/20-9/4/2007 (3) (7) 292,300 291,063 State Street Corp. 5.22% due 8/2/2007 50,000 49,771 .57 CAFCO, LLC 5.225%-5.29% due 7/12-9/14/2007 (3) (7) 297,100 295,623 .50 Johnson & Johnson 5.18%-5.20% due 7/10-9/13/2007 (3) (7) 247,000 245,577 .41 Coca-Cola Co. 5.18%-5.23% due 7/13-9/10/2007 (3)(7) 204,500 203,072 .34 Wal-Mart Stores Inc. 5.18%-5.20% due 7/17-8/28/2007 (3) (7) 144,700 143,767 .24 International Lease Finance Corp. 5.20%-5.205% due 7/19-9/14/2007(7) 78,500 77,886 AIG Funding, Inc. 5.20% due 8/20/2007 50,000 49,635 .21 Freddie Mac 5.125%-5.14% due 7/9-9/10/2007 84,200 83,811 .14 NetJets Inc. 5.19%-5.20% due 7/2-8/13/2007 (3) (7) 75,000 74,818 .13 Fannie Mae 5.145% due 9/12/2007 72,700 71,955 .12 AT&T Inc. 5.23% due 7/16/2007 (3) 50,000 49,885 .08 Chevron Corp. 5.20% due 8/23/2007 50,000 49,610 .08 Edison Asset Securitization LLC 5.22% due 9/25/2007 (3) 50,000 49,374 .08 Caterpillar Financial Services Corp. 5.24% due 8/13/2007(7) 25,000 24,840 .04 Other securities 2,197,462 3.67 Total short-term securities (cost: $4,372,963,000) 4,373,415 7.30 Total investment securities (cost: $51,289,236,000) 60,419,751 100.83 Other assets less liabilities (496,420 ) (.83 ) Net assets $ 59,923,331 100.00 % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously beenpublicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securitiesaggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $1,904,502,000. (3) Purchased in a private placement transaction; resale may be limited to qualified institutional buyers; resale to the public may require registration. The total value of all such restricted securities,including those in "Other securities" in the summary investment portfolio, was $4,857,364,000, which represented 8.11% of the net assets of the fund. (4) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (5) Coupon rate may change periodically. (6) Index-linked bond whose principal amount moves with a government retail price index. (7) This security, or a portion of this security, has been segregated to cover funding requirements on investment transactions settling in the future. ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at June 30, 2007 (dollars and shares in thousands, except per-share amounts) Assets: Investment securities at market (cost: $51,289,236) $ 60,419,751 Cash 2,550 Receivables for: Sales of investments $ 739,161 Sales of fund's shares 124,594 Dividends and interest 230,293 1,094,048 61,516,349 Liabilities: Payables for: Purchases of investments 1,412,741 Repurchases of fund's shares 139,652 Investment advisory services 10,514 Services provided by affiliates 27,713 Deferred directors' compensation 1,800 Other 598 1,593,018 Net assets at June 30, 2007 $ 59,923,331 Net assets consist of: Capital paid in on shares of capital stock $ 49,679,430 Undistributed net investment income 179,888 Undistributed net realized gain 933,398 Net unrealized appreciation 9,130,615 Net assets at June 30, 2007 $ 59,923,331 Total authorized capital stock - 5,500,000 shares, $.001 par value (3,019,352 total shares outstanding) Net assets Shares outstanding Net asset value per share(*) Class A $ 37,536,846 1,889,414 $ 19.87 Class B 5,535,264 279,494 19.80 Class C 6,033,166 304,865 19.79 Class F 1,329,646 66,941 19.86 Class 529-A 1,263,237 63,643 19.85 Class 529-B 336,785 16,975 19.84 Class 529-C 558,436 28,143 19.84 Class 529-E 81,101 4,088 19.84 Class 529-F 31,896 1,608 19.84 Class R-1 95,862 4,846 19.78 Class R-2 1,158,151 58,531 19.79 Class R-3 3,312,126 167,277 19.80 Class R-4 1,934,694 97,502 19.84 Class R-5 716,121 36,025 19.88 (*) Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Class A and 529-A, for which the maximum offering prices per share were $21.08 and $21.06, respectively. See Notes to Financial Statements Statement of operations unaudited for the six months ended June 30, 2007 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S.taxes of $9,886) $ 413,795 Interest 544,994 $ 958,789 Fees and expenses(*): Investment advisory services 68,335 Distribution services 123,390 Transfer agent services 20,054 Administrative services 14,196 Reports to shareholders 1,167 Registration statement and prospectus 1,242 Postage, stationery and supplies 2,817 Directors' compensation 366 Auditing and legal 20 Custodian 265 State and local taxes 1 Other 125 Total fees and expenses before reimbursements/waivers 231,978 Less reimbursements/waivers of fees and expenses: Investment advisory services 6,834 Administrative services 60 Total fees and expenses after reimbursements/waivers 225,084 Net investment income 733,705 Net realized gain and unrealized appreciation on investments and non-U.S. currency: Net realized gain on: Investments 937,130 Non-U.S. currency transactions 80 937,210 Net unrealized appreciation (depreciation) on: Investments 1,543,865 Non-U.S. currency translations (121 ) 1,543,744 Net realized gain and unrealized appreciation on investments and non-U.S. currency 2,480,954 Net increase in net assets resulting from operations $ 3,214,659 (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months Year ended ended June 30, December 31, 2007 * 2006 Operations: Net investment income $ 733,705 $ 1,263,551 Net realized gain on investments and non-U.S. currency transactions 937,210 1,304,434 Net unrealized appreciation on investments and non-U.S. currency translations 1,543,744 3,321,314 Net increase in net assets resulting from operations 3,214,659 5,889,299 Dividends and distributions paid to shareholders: Dividends from net investment income and non-U.S. currency gain (689,446 ) (1,251,580 ) Distributions from net realized gain on investments - (1,174,211 ) Total dividends and distributions paid to shareholders (689,446 ) (2,425,791 ) Net capital share transactions 1,198,582 789,477 Total increase in net assets 3,723,795 4,252,985 Net assets: Beginning of period 56,199,536 51,946,551 End of period (including undistributed net investment income: $179,888 and $135,629, respectively) $ 59,923,331 $ 56,199,536 *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization and significant accounting policies Organization – American Balanced Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund offers 14 share classes consisting of four retail share classes, five 529 college savings plan share classes and five retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F) can be utilized to save for college education. The five retirement plan share classes (R-1, R-2, R-3, R-4 and R-5) are sold without any sales charges and do not carry any conversion rights. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Class B and 529-B None Declines from 5% to 0% for redemptions within six years of purchase Class B and 529-B convert to Class A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Class F and 529-F None None None Class R-1, R-2, R-3, R-4 and R-5 None None None Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds. Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. Significant accounting policies – The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The following is a summary of the significant accounting policies followed by the fund: Security valuation – Equity securities are valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are valued at prices obtained from an independent pricing service when such prices are available. However, where the investment adviser deems it appropriate, such securities will be valued at the mean quoted bid and asked prices (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type.Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. The ability of the issuers of the debt securities held by the fund to meet their obligations may be affected by economic developments in a specific industry, state or region. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under procedures adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly non-U.S. securities) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various factors may be reviewed in order to make a good faith determination of a security’s fair value. These factors include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Non-U.S. currency translation – Assets and liabilities, including investment securities, denominated in non-U.S. currencies are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in non-U.S. exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in non-U.S. currencies are disclosed separately. Mortgage dollar rolls – The fund may enter into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Each mortgage dollar roll is treated as a financing transaction; therefore, any gain or loss is considered unrealized until the roll reaches completion. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Income is generated as consideration for entering into these transactions and is included in interest income on the accompanying financial statements. 2. Non-U.S. investments Investment risk – The risks of investing in securities of non-U.S.issuers may include, but are not limited to, investment and repatriation restrictions; revaluation of currencies; adverse political, social and economic developments; government involvement in the private sector; limited and less reliable investor information; lack of liquidity; certain local tax law considerations; and limited regulation of the securities markets. Taxation – Dividend and interest income is recorded net of non-U.S. taxes paid. 3. Federal income taxation and distributions The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. The fund adopted the provisions of Financial Accounting Standards Board Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, on June 29, 2007. The implementation of FIN 48 resulted in no material liability for unrecognized tax benefits and no material change to the beginning net asset value of the fund. As of and during the period ended June 30, 2007, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2003 and by state tax authorities for tax years before 2002. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to differing treatment for items such as non-U.S. currency gains and losses; short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; unrealized appreciation of certain investments in non-U.S. securities; paydowns on fixed-income securities; and income on certain investments. The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of December 31, 2006, the fund had tax basis undistributed ordinary income of $137,613,000 and non-U.S. currency loss deferrals (realized during the period November 1, 2006, through December 31, 2006) of $143,000. As of June 30, 2007, the tax basis unrealized appreciation (depreciation) and cost of investments were as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ 9,613,368 Gross unrealized depreciation on investment securities (493,005 ) Net unrealized appreciation on investment securities 9,120,363 Cost of investment securities 51,299,388 The tax character of distributions paid to shareholders was as follows (dollars in thousands): Six months ended June 30, 2007 Year ended December 31, 2006 Ordinary income Long-term capital gains Total distributions paid Ordinary income Long-term capital gains Total distributions paid Share class Class A $ 467,010 - $ 467,010 $ 858,582 $ 740,326 $ 1,598,908 Class B 50,151 - 50,151 94,095 112,812 206,907 Class C 52,703 - 52,703 97,563 120,375 217,938 Class F 16,693 - 16,693 30,712 25,986 56,698 Class 529-A 14,939 - 14,939 25,350 23,369 48,719 Class 529-B 2,793 - 2,793 4,814 6,491 11,305 Class 529-C 4,566 - 4,566 7,752 10,408 18,160 Class 529-E 854 - 854 1,452 1,511 2,963 Class 529-F 409 - 409 640 580 1,220 Class R-1 820 - 820 1,254 1,721 2,975 Class R-2 9,959 - 9,959 17,330 22,577 39,907 Class R-3 36,181 - 36,181 62,774 63,645 126,419 Class R-4 23,763 - 23,763 39,471 35,866 75,337 Class R-5 8,605 - 8,605 9,791 8,544 18,335 Total $ 689,446 - $ 689,446 $ 1,251,580 $ 1,174,211 $ 2,425,791 4. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Service Company SM ("AFS"), the fund’s transfer agent, and American Funds Distributors, SM Inc. ("AFD"), the principal underwriter of the fund’s shares. Investment advisory services – The Investment Advisory and Service Agreement with CRMC provides for monthly fees accrued daily. These fees are based on a declining series of annual rates beginning with 0.420% on the first $500 million of daily net assets and decreasing to 0.210% on such assets in excess of $71 billion. CRMC is currently waiving 10% of investment advisory services fees. During the six months ended June 30, 2007, total investment advisory services fees waived by CRMC were $6,834,000. As a result, the fee shown on the accompanying financial statements of $68,335,000, which was equivalent to an annualized rate of 0.238%, was reduced to $61,501,000, or 0.214% of average daily net assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has adopted plans of distribution for all share classes, except Class R-5. Under the plans, the board of directors approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.25% to 1.00% as noted below. In some cases, the board of directors has limited the amounts that may be paid to less than the maximum allowed by the plans. All share classes may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A, the board of directors has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of June 30, 2007, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A. Share class Currently approved limits Plan limits Class A 0.25% 0.25% Class 529-A 0.25 0.50 Class B and 529-B 1.00 1.00 Class C, 529-C and R-1 1.00 1.00 Class R-2 0.75 1.00 Class 529-E and R-3 0.50 0.75 Class F, 529-F and R-4 0.25 0.50 Transfer agent services – The fund has a transfer agent agreement with AFS for Class A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC described below. Administrative services – The fund has an administrative services agreement with CRMC to provide transfer agent and other related shareholder services for all share classes other than Class A and B. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. CRMC has agreed to pay AFS on the fund's behalf for a portion of the transfer agent services fees for some of the retirement plan share classes. For the six months ended June 30, 2007, the total administrative services fees paid by CRMC were $324 and $60,000 for Class R-1 and R-2, respectively.Administrative services fees are presented gross of any payments made by CRMC. Each 529 share class is subject to an additional annual administrative services fee of 0.10% of its respective average daily net assets; this fee is payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described above for the six months ended June 30, 2007, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $45,038 $17,566 Not applicable Not applicable Not applicable Class B 27,014 2,488 Not applicable Not applicable Not applicable Class C 29,114 Included in administrative services $3,896 $450 Not applicable Class F 1,601 556 51 Not applicable Class 529-A 1,339 591 76 $591 Class 529-B 1,604 160 26 160 Class 529-C 2,617 262 40 262 Class 529-E 190 38 5 38 Class 529-F - 15 2 15 Class R-1 450 55 16 Not applicable Class R-2 4,155 817 1,539 Not applicable Class R-3 7,946 2,317 514 Not applicable Class R-4 2,322 1,376 23 Not applicable Class R-5 Not applicable 299 6 Not applicable Total $123,390 $20,054 $10,382 $2,748 $1,066 Deferred directors’ compensation – Since the adoption of the deferred compensation plan in 1993, directors who are unaffiliated with CRMC may elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Directors’ compensation of $366,000, shown on the accompanying financial statements, includes $240,000 in current fees (either paid in cash or deferred) and a net increase of $126,000 in the value of the deferred amounts. Affiliated officers and directors – Officers and certain directors of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or directors received any compensation directly from the fund. 5. Capital share transactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Share class Sales(*) Reinvestments of dividends and distributions Repurchases(*) Net increase (decrease) Amount Shares Amount Shares Amount Shares Amount Shares Six months ended June 30, 2007 Class A $ 3,211,163 165,762 $ 445,212 22,742 $ (3,132,443 ) (161,721 ) $ 523,932 26,783 Class B 208,607 10,817 47,495 2,432 (342,977 ) (17,747 ) (86,875 ) (4,498 ) Class C 488,483 25,330 49,243 2,523 (502,490 ) (26,039 ) 35,236 1,814 Class F 180,849 9,352 14,259 729 (169,159 ) (8,718 ) 25,949 1,363 Class 529-A 121,749 6,293 14,933 763 (50,250 ) (2,594 ) 86,432 4,462 Class 529-B 19,522 1,009 2,793 143 (10,561 ) (544 ) 11,754 608 Class 529-C 60,419 3,123 4,565 233 (30,125 ) (1,556 ) 34,859 1,800 Class 529-E 8,229 425 854 44 (4,029 ) (208 ) 5,054 261 Class 529-F 3,931 204 409 21 (1,703 ) (87 ) 2,637 138 Class R-1 23,504 1,224 812 42 (14,711 ) (763 ) 9,605 503 Class R-2 204,707 10,625 9,952 510 (184,137 ) (9,546 ) 30,522 1,589 Class R-3 492,978 25,601 36,178 1,853 (415,377 ) (21,527 ) 113,779 5,927 Class R-4 388,543 20,200 23,761 1,215 (284,053 ) (14,635 ) 128,251 6,780 Class R-5 327,240 16,980 8,546 436 (58,339 ) (2,995 ) 277,447 14,421 Total net increase (decrease) $ 5,739,924 296,945 $ 659,012 33,686 $ (5,200,354 ) (268,680 ) $ 1,198,582 61,951 Year ended December 31, 2006 Class A $ 5,136,339 279,341 $ 1,536,857 82,119 $ (6,445,634 ) (351,004 ) $ 227,562 10,456 Class B 405,315 22,154 197,211 10,532 (735,333 ) (40,183 ) (132,807 ) (7,497 ) Class C 805,710 43,982 205,383 10,975 (1,210,047 ) (66,245 ) (198,954 ) (11,288 ) Class F 265,909 14,440 49,614 2,652 (384,185 ) (20,983 ) (68,662 ) (3,891 ) Class 529-A 212,120 11,530 48,713 2,603 (107,663 ) (5,857 ) 153,170 8,276 Class 529-B 39,884 2,173 11,304 602 (23,188 ) (1,265 ) 28,000 1,510 Class 529-C 100,547 5,470 18,157 966 (65,347 ) (3,558 ) 53,357 2,878 Class 529-E 14,744 802 2,963 158 (8,503 ) (462 ) 9,204 498 Class 529-F 9,066 494 1,220 65 (2,882 ) (157 ) 7,404 402 Class R-1 29,338 1,602 2,941 157 (16,554 ) (905 ) 15,725 854 Class R-2 347,844 19,010 39,876 2,130 (274,833 ) (14,992 ) 112,887 6,148 Class R-3 811,622 44,388 126,394 6,763 (601,436 ) (32,810 ) 336,580 18,341 Class R-4 483,734 26,328 75,327 4,027 (376,900 ) (20,596 ) 182,161 9,759 Class R-5 154,209 8,354 18,207 971 (108,566 ) (5,915 ) 63,850 3,410 Total net increase (decrease) $ 8,816,381 480,068 $ 2,334,167 124,720 $ (10,361,071 ) (564,932 ) $ 789,477 39,856 (*) Includes exchanges between share classes of the fund. 6. Investment transactions The fund made purchases and sales of investment securities, excluding short-term securities, of $10,347,516,000 and $9,757,397,000, respectively, during the six months ended June 30, 2007. Financial highlights(1) Income (loss) from investment operations(2) Dividends and distributions Net asset value, beginning of period Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return (3) (4) Net assets, end of period (in millions) Ratio of expenses to average net assets before reimbursements/ waivers Ratio of expenses to average net assets after reimbursements/ waivers (4) Ratio of net income to average net assets(4) Class A: Six months ended 6/30/2007 (5) $19.02 $.26 $.84 $1.10 $(.25) $- $(.25) $19.87 5.81% $37,537 .61% (6) .58% (6) 2.75% (6) Year ended 12/31/2006 17.82 .47 1.61 2.08 (.47) (.41) (.88) 19.02 11.80 35,431 .61 .58 2.57 Year ended 12/31/2005 18.00 .41 .15 .56 (.40) (.34) (.74) 17.82 3.12 33,009 .61 .59 2.31 Year ended 12/31/2004 17.29 .39 1.12 1.51 (.36) (.44) (.80) 18.00 8.92 29,162 .63 .62 2.23 Year ended 12/31/2003 14.42 .37 2.87 3.24 (.37) - (.37) 17.29 22.82 19,951 .67 .67 2.38 Year ended 12/31/2002 15.85 .42 (1.40) (.98) (.43) (.02) (.45) 14.42 (6.27) 12,405 .70 .70 2.79 Class B: Six months ended 6/30/2007 (5) 18.96 .19 .83 1.02 (.18) - (.18) 19.80 5.39 5,535 1.35 (6) 1.33 (6) 2.00 (6) Year ended 12/31/2006 17.77 .33 1.60 1.93 (.33) (.41) (.74) 18.96 10.95 5,386 1.36 1.33 1.82 Year ended 12/31/2005 17.95 .28 .15 .43 (.27) (.34) (.61) 17.77 2.37 5,180 1.36 1.34 1.56 Year ended 12/31/2004 17.24 .26 1.12 1.38 (.23) (.44) (.67) 17.95 8.15 4,849 1.37 1.37 1.48 Year ended 12/31/2003 14.38 .25 2.86 3.11 (.25) - (.25) 17.24 21.90 3,344 1.42 1.42 1.62 Year ended 12/31/2002 15.82 .31 (1.41) (1.10) (.32) (.02) (.34) 14.38 (7.04) 1,784 1.46 1.46 2.07 Class C: Six months ended 6/30/2007 (5) 18.95 .18 .83 1.01 (.17) - (.17) 19.79 5.36 6,033 1.41 (6) 1.39 (6) 1.95 (6) Year ended 12/31/2006 17.76 .32 1.60 1.92 (.32) (.41) (.73) 18.95 10.90 5,743 1.41 1.38 1.77 Year ended 12/31/2005 17.94 .27 .15 .42 (.26) (.34) (.60) 17.76 2.30 5,582 1.42 1.40 1.51 Year ended 12/31/2004 17.24 .25 1.11 1.36 (.22) (.44) (.66) 17.94 8.02 4,976 1.44 1.44 1.42 Year ended 12/31/2003 14.38 .24 2.87 3.11 (.25) - (.25) 17.24 21.84 2,968 1.48 1.48 1.55 Year ended 12/31/2002 15.82 .30 (1.41) (1.11) (.31) (.02) (.33) 14.38 (7.08) 1,440 1.51 1.51 2.03 Class F: Six months ended 6/30/2007 (5) 19.02 .26 .83 1.09 (.25) - (.25) 19.86 5.76 1,330 .60 (6) .57 (6) 2.76 (6) Year ended 12/31/2006 17.82 .48 1.60 2.08 (.47) (.41) (.88) 19.02 11.83 1,247 .59 .57 2.59 Year ended 12/31/2005 18.00 .41 .15 .56 (.40) (.34) (.74) 17.82 3.10 1,238 .63 .61 2.30 Year ended 12/31/2004 17.29 .39 1.11 1.50 (.35) (.44) (.79) 18.00 8.88 1,110 .67 .67 2.19 Year ended 12/31/2003 14.42 .36 2.88 3.24 (.37) - (.37) 17.29 22.79 659 .69 .69 2.34 Year ended 12/31/2002 15.85 .42 (1.40) (.98) (.43) (.02) (.45) 14.42 (6.29) 320 .72 .72 2.81 Class 529-A: Six months ended 6/30/2007 (5) 19.01 .25 .83 1.08 (.24) - (.24) 19.85 5.72 1,263 .70 (6) .68 (6) 2.66 (6) Year ended 12/31/2006 17.81 .47 1.60 2.07 (.46) (.41) (.87) 19.01 11.76 1,125 .66 .63 2.53 Year ended 12/31/2005 17.99 .40 .15 .55 (.39) (.34) (.73) 17.81 3.06 907 .67 .65 2.26 Year ended 12/31/2004 17.28 .38 1.12 1.50 (.35) (.44) (.79) 17.99 8.88 679 .69 .68 2.18 Year ended 12/31/2003 14.41 .37 2.87 3.24 (.37) - (.37) 17.28 22.87 389 .67 .67 2.36 Period from 2/15/2002 to 12/31/2002 15.82 .37 (1.33) (.96) (.43) (.02) (.45) 14.41 (6.19) 160 .72 (6) .72 (6) 2.91 (6) Class 529-B: Six months ended 6/30/2007 (5) 19.00 .18 .83 1.01 (.17) - (.17) 19.84 5.32 337 1.48 (6) 1.45 (6) 1.88 (6) Year ended 12/31/2006 17.80 .31 1.61 1.92 (.31) (.41) (.72) 19.00 10.87 311 1.48 1.45 1.70 Year ended 12/31/2005 17.99 .25 .14 .39 (.24) (.34) (.58) 17.80 2.15 265 1.51 1.49 1.41 Year ended 12/31/2004 17.28 .23 1.12 1.35 (.20) (.44) (.64) 17.99 7.94 219 1.56 1.56 1.30 Year ended 12/31/2003 14.41 .23 2.87 3.10 (.23) - (.23) 17.28 21.74 137 1.58 1.58 1.44 Period from 2/15/2002 to 12/31/2002 15.82 .26 (1.33) (1.07) (.32) (.02) (.34) 14.41 (6.85) 55 1.60 (6) 1.60 (6) 2.04 (6) Class 529-C: Six months ended 6/30/2007 (5) 19.00 .18 .83 1.01 (.17) - (.17) 19.84 5.32 558 1.47 (6) 1.45 (6) 1.89 (6) Year ended 12/31/2006 17.81 .32 1.59 1.91 (.31) (.41) (.72) 19.00 10.81 501 1.47 1.44 1.71 Year ended 12/31/2005 17.99 .26 .14 .40 (.24) (.34) (.58) 17.81 2.22 418 1.50 1.48 1.42 Year ended 12/31/2004 17.28 .23 1.12 1.35 (.20) (.44) (.64) 17.99 7.94 327 1.55 1.55 1.31 Year ended 12/31/2003 14.41 .23 2.87 3.10 (.23) - (.23) 17.28 21.76 193 1.57 1.57 1.46 Period from 2/19/2002 to 12/31/2002 15.62 .26 (1.12) (.86) (.33) (.02) (.35) 14.41 (5.63) 77 1.59 (6) 1.59 (6) 2.05 (6) Class 529-E: Six months ended 6/30/2007 (5) 19.00 .23 .83 1.06 (.22) - (.22) 19.84 5.58 81 .97 (6) .95 (6) 2.39 (6) Year ended 12/31/2006 17.80 .41 1.61 2.02 (.41) (.41) (.82) 19.00 11.44 73 .96 .93 2.23 Year ended 12/31/2005 17.98 .35 .14 .49 (.33) (.34) (.67) 17.80 2.73 59 .99 .97 1.93 Year ended 12/31/2004 17.28 .32 1.11 1.43 (.29) (.44) (.73) 17.98 8.44 45 1.04 1.03 1.83 Year ended 12/31/2003 14.41 .31 2.87 3.18 (.31) - (.31) 17.28 22.37 27 1.05 1.05 1.97 Period from 3/5/2002 to 12/31/2002 16.14 .31 (1.76) (1.45) (.28) - (.28) 14.41 (9.02) 10 1.06 (6) 1.06 (6) 2.60 (6) Class 529-F: Six months ended 6/30/2007 (5) $19.00 $.28 $.82 $1.10 $(.26) $- $(.26) $19.84 5.84% $32 .47% (6) .45% (6) 2.89% (6) Year ended 12/31/2006 17.80 .50 1.61 2.11 (.50) (.41) (.91) 19.00 11.99 28 .46 .43 2.73 Year ended 12/31/2005 17.98 .42 .15 .57 (.41) (.34) (.75) 17.80 3.15 19 .57 .55 2.35 Year ended 12/31/2004 17.27 .37 1.12 1.49 (.34) (.44) (.78) 17.98 8.78 14 .79 .78 2.09 Year ended 12/31/2003 14.41 .35 2.86 3.21 (.35) - (.35) 17.27 22.63 7 .80 .80 2.16 Period from 9/17/2002 to 12/31/2002 14.18 .13 .21 .34 (.11) - (.11) 14.41 2.36 - (7) .23 .23 .87 Class R-1: Six months ended 6/30/2007 (5) 18.94 .19 .82 1.01 (.17) - (.17) 19.78 5.37 96 1.41 (6) 1.39 (6) 1.96 (6) Year ended 12/31/2006 17.75 .32 1.60 1.92 (.32) (.41) (.73) 18.94 10.91 82 1.41 1.39 1.77 Year ended 12/31/2005 17.94 .27 .13 .40 (.25) (.34) (.59) 17.75 2.24 62 1.45 1.42 1.49 Year ended 12/31/2004 17.24 .25 1.11 1.36 (.22) (.44) (.66) 17.94 8.01 41 1.48 1.46 1.43 Year ended 12/31/2003 14.39 .24 2.86 3.10 (.25) - (.25) 17.24 21.77 16 1.52 1.48 1.50 Period from 5/29/2002 to 12/31/2002 15.93 .19 (1.56) (1.37) (.17) - (.17) 14.39 (8.61) 2 1.83 (6) 1.48 (6) 2.23 (6) Class R-2: Six months ended 6/30/2007 (5) 18.95 .18 .83 1.01 (.17) - (.17) 19.79 5.36 1,158 1.43 (6) 1.39 (6) 1.94 (6) Year ended 12/31/2006 17.76 .32 1.60 1.92 (.32) (.41) (.73) 18.95 10.90 1,079 1.45 1.39 1.77 Year ended 12/31/2005 17.94 .27 .15 .42 (.26) (.34) (.60) 17.76 2.31 902 1.48 1.40 1.51 Year ended 12/31/2004 17.24 .25 1.11 1.36 (.22) (.44) (.66) 17.94 8.05 648 1.55 1.42 1.45 Year ended 12/31/2003 14.39 .24 2.87 3.11 (.26) - (.26) 17.24 21.83 293 1.70 1.44 1.54 Period from 5/21/2002 to 12/31/2002 15.97 .20 (1.60) (1.40) (.18) - (.18) 14.39 (8.79) 42 1.54 (6) 1.45 (6) 2.30 (6) Class R-3: Six months ended 6/30/2007 (5) 18.96 .23 .83 1.06 (.22) - (.22) 19.80 5.61 3,312 .93 (6) .91 (6) 2.43 (6) Year ended 12/31/2006 17.77 .41 1.60 2.01 (.41) (.41) (.82) 18.96 11.44 3,059 .92 .90 2.26 Year ended 12/31/2005 17.95 .36 .15 .51 (.35) (.34) (.69) 17.77 2.83 2,541 .91 .89 2.02 Year ended 12/31/2004 17.25 .34 1.10 1.44 (.30) (.44) (.74) 17.95 8.52 1,828 .97 .97 1.94 Year ended 12/31/2003 14.40 .31 2.85 3.16 (.31) - (.31) 17.25 22.27 563 1.05 1.05 1.94 Period from 6/4/2002 to 12/31/2002 15.70 .22 (1.32) (1.10) (.20) - (.20) 14.40 (7.04) 79 1.08 (6) 1.06 (6) 2.67 (6) Class R-4: Six months ended 6/30/2007 (5) 19.00 .26 .83 1.09 (.25) - (.25) 19.84 5.74 1,935 .65 (6) .63 (6) 2.71 (6) Year ended 12/31/2006 17.80 .47 1.60 2.07 (.46) (.41) (.87) 19.00 11.78 1,724 .65 .62 2.53 Year ended 12/31/2005 17.99 .41 .13 .54 (.39) (.34) (.73) 17.80 3.03 1,441 .65 .63 2.28 Year ended 12/31/2004 17.28 .39 1.11 1.50 (.35) (.44) (.79) 17.99 8.89 830 .67 .66 2.23 Year ended 12/31/2003 14.41 .36 2.88 3.24 (.37) - (.37) 17.28 22.81 258 .68 .68 2.28 Period from 6/21/2002 to 12/31/2002 15.32 .24 (.93) (.69) (.22) - (.22) 14.41 (4.52) 25 .75 (6) .71 (6) 3.13 (6) Class R-5: Six months ended 6/30/2007 (5) 19.03 .29 .83 1.12 (.27) - (.27) 19.88 5.94 716 .35 (6) .33 (6) 3.03 (6) Year ended 12/31/2006 17.83 .52 1.61 2.13 (.52) (.41) (.93) 19.03 12.08 411 .35 .33 2.82 Year ended 12/31/2005 18.01 .46 .15 .61 (.45) (.34) (.79) 17.83 3.38 324 .36 .34 2.57 Year ended 12/31/2004 17.30 .44 1.12 1.56 (.41) (.44) (.85) 18.01 9.21 246 .37 .36 2.51 Year ended 12/31/2003 14.43 .41 2.87 3.28 (.41) - (.41) 17.30 23.16 127 .38 .38 2.62 Period from 5/15/2002 to 12/31/2002 16.07 .30 (1.71) (1.41) (.23) - (.23) 14.43 (8.77) 26 .39 (6) .39 (6) 3.27 (6) Six months ended June 30, Year ended December 31 2007(5) 2006 2005 2004 2003 2002 Portfolio turnover rate for all classes of shares 18% 34% 35% 25% 32% 41% (1) Based on operations for the periods shown (unless otherwise noted) and, accordingly, may not be representative of a full year. (2) Based on average shares outstanding. (3) Total returns exclude all sales charges, including contingent deferred sales charges. (4) This column reflects the impact, if any, of certain reimbursements/waivers from CRMC. During some of the periods shown, CRMC reduced fees for investment advisory services for all share classes. In addition, during some of the periods shown, CRMC paid a portion of the fund's transfer agent fees for certain retirement plan share classes. (5) Unaudited. (6) Annualized. (7) Amount less than $1 million. See Notes to Financial Statements Expense example unaudited As a shareholder of the fund, you incur two types of costs: (1) transaction costs such as initial sales charges on purchase payments and contingent deferred sales charges on redemptions (loads); and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2007, through June 30, 2007). Actual expenses: The first line of each share class in the table on the next page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses paid during period" to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the table on the next page provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed rate of return of 5.00% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the fund and other funds. To do so, compare this 5.00% hypothetical example with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Notes: There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts and 529 college savings plan accounts (generally, a $10 fee is charged to set up the account and an additional $10 fee is charged to the account annually) that would increase the amount of expenses paid on your account. In addition, retirement plan participants may be subject to certain fees charged by the plan sponsor, and Class F and 529-F shareholders may be subject to fees charged by financial intermediaries, typically ranging from 0.75% to 1.50% of assets annually depending on services offered. You can estimate the impact of these fees by adding the amount of the fees to the total estimated expenses you paid on your account during the period as calculated above. In addition, your ending account value would also be lower by the amount of these fees. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning account value 1/1/2007 Ending account value 6/30/2007 Expenses paid during period* Annualized expense ratio Class A actual return $1,000.00 $1,058.08 $2.96 .58% Class A assumed 5% return 1,000.00 1,021.92 2.91 .58 Class B actual return 1,000.00 1,053.87 6.77 1.33 Class B assumed 5% return 1,000.00 1,018.20 6.66 1.33 Class C actual return 1,000.00 1,053.64 7.08 1.39 Class C assumed 5% return 1,000.00 1,017.90 6.95 1.39 Class F actual return 1,000.00 1,057.60 2.91 .57 Class F assumed 5% return 1,000.00 1,021.97 2.86 .57 Class 529-A actual return 1,000.00 1,057.21 3.47 .68 Class 529-A assumed 5% return 1,000.00 1,021.42 3.41 .68 Class 529-B actual return 1,000.00 1,053.19 7.38 1.45 Class 529-B assumed 5% return 1,000.00 1,017.60 7.25 1.45 Class 529-C actual return 1,000.00 1,053.21 7.38 1.45 Class 529-C assumed 5% return 1,000.00 1,017.60 7.25 1.45 Class 529-E actual return 1,000.00 1,055.79 4.84 .95 Class 529-E assumed 5% return 1,000.00 1,020.08 4.76 .95 Class 529-F actual return 1,000.00 1,058.38 2.30 .45 Class 529-F assumed 5% return 1,000.00 1,022.56 2.26 .45 Class R-1 actual return 1,000.00 1,053.68 7.08 1.39 Class R-1 assumed 5% return 1,000.00 1,017.90 6.95 1.39 Class R-2 actual return 1,000.00 1,053.58 7.08 1.39 Class R-2 assumed 5% return 1,000.00 1,017.90 6.95 1.39 Class R-3 actual return 1,000.00 1,056.07 4.64 .91 Class R-3 assumed 5% return 1,000.00 1,020.28 4.56 .91 Class R-4 actual return 1,000.00 1,057.39 3.21 .63 Class R-4 assumed 5% return 1,000.00 1,021.67 3.16 .63 Class R-5 actual return 1,000.00 1,059.37 1.69 .33 Class R-5 assumed 5% return 1,000.00 1,023.16 1.66 .33 *The “expenses paid during period” are equal to the “annualized expense ratio,” multiplied by the average account value over the period, multiplied by the number of days in the period (181), and divided by 365 (to reflect the one-half year period). Office of the fund One Market Steuart Tower, Suite 1800 Mailing address: P.O. Box 7650 San Francisco, CA 94120-7650 Investment adviser Capital Research and Management Company 333 South Hope Street Los Angeles, CA 90071-1406 135 South State College Boulevard Brea, CA 92821-5823 Transfer agent for shareholder accounts American Funds Service Company (Please write to the address nearest you.) P.O. Box 25065 Santa Ana, CA 92799-5065 P.O. Box 659522 San Antonio, TX 78265-9522 P.O. Box 6007 Indianapolis, IN 46206-6007 P.O. Box 2280 Norfolk, VA 23501-2280 Custodian of assets JPMorgan Chase Bank 270 Park Avenue New York, NY 10017-2070 Counsel Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street Los Angeles, CA 90071-2228 Independent registered public accounting firm Deloitte & Touche LLP 695 Town Center Drive Suite 1200 Costa Mesa, CA 92626-7188 Principal underwriter American Funds Distributors, Inc. 333 South Hope Street Los Angeles, CA 90071-1406 Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s prospectus, which can be obtained from your financial adviser and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. “American Funds Proxy Voting Guidelines” — which describes how we vote proxies relating to portfolio securities — is available free of charge on the U.S. Securities and Exchange Commission (SEC) website at sec.gov, on the American Funds website or upon request by calling AFS. The fund files its proxy voting record with the SEC for the 12 months ended June 30 by August 31. The report also is available on the SEC and American Funds websites. A complete June 30, 2007, portfolio of American Balanced Fund’s investments is available free of charge by calling AFS or visiting the SEC website (where it is part of Form N-CSR). American Balanced Fund files a complete list of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. This filing is available free of charge on the SEC website. You may also review or, for a fee, copy this filing at the SEC’s Public Reference Room in Washington, D.C. (800/SEC-0330). Additionally, the list of portfolio holdings also is available by calling AFS. This report is for the information of shareholders of American Balanced Fund, but it also may be used as sales literature when preceded or accompanied by the current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the fund. If used as sales material after September 30, 2007, this report must be accompanied by an American Funds statistical update for the most recently completed calendar quarter. [logo - American Funds®] The right choice for the long term® What makes American Funds different? For 75 years, we have followed a consistent philosophy to benefit our investors. Our 30 carefully conceived, broadly diversified funds, in addition to the target date retirement series, offer opportunities that have attracted over 40 million shareholder accounts. Our unique combination of strengths includes these five factors: • A long-term, value-oriented approach We seek to buy securities at reasonable prices relative to their prospects and hold them for the long term. • An extensive global research effort Our investment professionals travel the world to find the best investment opportunities and gain a comprehensive understanding of companies and markets. • The multiple portfolio counselor system Our unique method of portfolio management, developed nearly 50 years ago, blends teamwork with individual accountability and has provided American Funds with a sustainable method of achieving fund objectives. • Experienced investment professionals American Funds portfolio counselors have an average of 24 years of investment experience, providing a wealth of knowledge and experience that few organizations have. • A commitment to low operating expenses The American Funds provide exceptional value for shareholders, with operating expenses that are among the lowest in the mutual fund industry. American Funds span a range of investment objectives • Growth funds AMCAP Fund® EuroPacific Growth Fund® The Growth Fund of America® The New Economy Fund® New Perspective Fund® New World FundSM SMALLCAP World Fund® • Growth-and-income funds American Mutual Fund® Capital World Growth and Income FundSM Fundamental InvestorsSM The Investment Company of America® Washington Mutual Investors FundSM • Equity-income funds Capital Income Builder® The Income Fund of America® • Balanced fund > American Balanced Fund® • Bond funds American High-Income TrustSM The Bond Fund of AmericaSM Capital World Bond Fund® Intermediate Bond Fund of America® Short-Term Bond Fund of AmericaSM U.S. Government Securities FundSM • Tax-exempt bond funds American High-Income Municipal Bond Fund® Limited Term Tax-Exempt Bond Fund of AmericaSM The Tax-Exempt Bond Fund of America® State-specific tax-exempt funds The Tax-Exempt Fund of California® The Tax-Exempt Fund of Maryland® The Tax-Exempt Fund of Virginia® • Money market funds The Cash Management Trust of America® The Tax-Exempt Money Fund of AmericaSM The U.S. Treasury Money Fund of AmericaSM • American Funds Target Date Retirement SeriesSM The Capital Group Companies American Funds Capital Research and Management Capital International Capital GuardianCapital Bank and Trust Lit. No. MFGESR-911-0807P Litho in USA AGD/AC/8077-S10055 Printed on recycled paper ITEM 2 – Code of Ethics Not applicable for filing of semi-annual reports to shareholders. ITEM 3 – Audit Committee Financial Expert Not applicable for filing of semi-annual reports to shareholders. ITEM 4 – Principal Accountant Fees and Services Not applicable for filing of semi-annual reports to shareholders. ITEM 5 – Audit Committee of Listed Registrants Not applicable to this Registrant, insofar as the Registrant is not a listed issuer as defined in Rule 10A-3 under the Securities Exchange Act of 1934. ITEM 6 – Schedule of Investments [logo
